 

Exhibit 10.2

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

Exclusive License and Development Agreement

between

Sorrento Therapeutics, Inc.

and

China Oncology Focus Limited

 

 

 

1

 

--------------------------------------------------------------------------------

 

THIS EXCLUSIVE LICENSE AND DEVELOPMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 3rd day of October, 2014 (“Effective Date”) between
Sorrento Therapeutics, Inc., a company organized and existing under the laws of
the State of Delaware, United States of America (“USA”) with its principal
offices at 6042 Cornerstone Court West, Suite B, San Diego, California 92121 US
(“SORRENTO”), and China Oncology Focus Limited, a company organized and existing
under the laws of British Virgin Islands with its registered office at Offshore
Incorporations Centre, P.O. BOX 957, Road Town, Tortola, British Virgin Islands
(“Lee’s”), an Affiliate of Lee’s Pharmaceutical Holdings Limited with a
principal offices at Unit 110-111, Bio-Informatics Centre, No. 2 Science Park
West Avenue, Hong Kong Science Park, Shatin, Hong Kong.

SORRENTO and Lee’s may be referred to herein individually as a “Party” and
collectively as the “Parties.”

Recitals:

A.

SORRENTO is the owner of all rights, title and interest in and to the Patent
Rights (as defined in Article 1.11) and the Licensed Compound (as defined in
Article 1.6) disclosed in the Patent Rights, and desires to have Lee’s conduct
pre-clinical and clinical research and development relating to the Licensed
Compound and be able to manufacture and market the Licensed Compound and the
Licensed Products in the territories of the PRC (as defined in article 1.13)
Hong Kong SAR, Macau SAR and Taiwan .

B.

Lee’s has expertise in the areas of pre-clinical and clinical development and
marketing infrastructure in the Territory (as defined in Article 1.14).  Lee’s
wishes to: (i) conduct pre-clinical research and clinical development at its
sole expense; (ii) file an IND (as defined in Article 1.4) with the CFDA (as
defined in Article 1.2) to obtain approval to conduct clinical development of
the Licensed Compound in the PRC; and (iii) file an NDA (as defined in Article
1.9) with the CFDA to obtain marketing approval of the Licensed Compound in the
PRC. In accordance with the provisions of this Agreement, Lee’s will share with
SORRENTO and its licensees of the Licensed Compound for countries outside of the
Territory the data it has obtained in pursuing regulatory approval of the
Licensed Compound in the PRC.

C.

Hence, the Parties desire to collaborate with the aim of developing and
commercializing the Licensed Compound and the Licensed Products, and SORRENTO
wishes to grant Lee’s an exclusive license to develop, make, have made, use,
sell, offer to sell and import the Licensed Compound and the Licensed Products
in the Territory for this purpose.

THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

ARTICLE 1. DEFINITIONS

The terms defined herein have the meanings ascribed to them whenever used in
this Agreement, unless otherwise clearly indicated by the context:

1.1

“Affiliate(s)” of a Person or Persons shall mean any other Person that, directly
or indirectly, controls such Person or is controlled by such Person or is under
common control with such Person, where “control” means power and ability to
direct the management and policies of the controlled Person through ownership of
voting shares of the controlled Person or by contract or otherwise.

1.2

“CFDA” shall mean the China Food and Drug Administration or any successor
entity.

1.3

“Field” shall mean treatment and management of human diseases and disorders.  

1.4

“IND” shall mean an Investigational New Drug Application or its equivalent in
the PRC.

1.5

“Intellectual Property” shall mean: (i) patents, patent applications, patent
licenses, know-how licenses, trade names, trademarks, service marks, trade
dress, logos, corporate names and copyrights and any registration and
application for registration; (ii) trade secrets, confidential information and
proprietary information; (iii) whether or not confidential, technology,
know-how, data, manufacturing and other processes and techniques, research and
development information, drawings specifications, designs, plans, data, business
and marketing plans, customer and supplier lists and information; (iv)
databases, computer software and other information technology, including
operating systems, source codes and specifications; and (v) all rights to bring
actions or recover damages or other losses for present or past infringement of
any of the foregoing.

2

 

--------------------------------------------------------------------------------

 

1.6

“Licensed Compound” shall mean the IgG1 form of the fully human antibody called
“*” listed as * clones * and * that binds to human PD-L1 and is described in
published PCT application * where the antibody is called “*”, which is covered
by the Patent Rights.

1.7

“Licensed Materials” shall mean the materials described in Exhibit E attached
hereto.

1.8

“Licensed Products” shall mean any pharmaceutical product containing the
Licensed Compound as an active ingredient, alone or in combination with other
active ingredients and commercialized for an indication within the Field.

1.9

“NDA” shall mean a New Drug Application or its equivalent in the PRC.

1.10

“Net Sales” shall mean the gross amount actually received by Lee’s and its
sublicensees on sales of Licensed Products, less: (a) credits or allowances, if
any, actually granted; (b) discounts actually allowed; (c) freight, postage, and
insurance charges and additional special packaging charges; and (d) customs
duties, and excises, sales, taxes, duties or other taxes imposed upon and paid
with respect to such sales (excluding what is commonly known as income taxes).
In the case of any Licensed Product that contains or includes the Licensed
Compound in combination with any other clinically active product(s) or
ingredient(s) that is not a Licensed Compound (the “Other Product”), whether
packaged together or in the same therapeutic formulation (a “Combination
Product”), Net Sales for such Combination Product shall be calculated by
multiplying actual Net Sales of such Combination Product by the fraction A/(A+B)
where A is the average invoice price of the Licensed Product containing the
Licensed Compound only, if sold separately, and B is the average invoice price
of the Other Product in the Combination Product, if sold separately. If the
Other Product in the Combination Product is not sold separately, Net Sales for
the purpose of determining royalties of the Combination Product shall be
calculated by multiplying actual Net Sales of such Combination Product by the
fraction A/C, where A is the average invoice price of the Licensed Product
containing the Licensed Compound only, if sold separately, and C is the average
invoice price of the Combination Product.  If neither the Licensed Product
containing the Licensed Compound only nor the Other Product in the Combination
Product is sold separately, the Parties shall determine Net Sales for such
Combination Product by mutual agreement based on the relative contribution of
the Licensed Product containing the Licensed Compound only and the Other Product
to the Combination Product.

1.11

“Patent Rights” shall mean all patents and patent applications that SORRENTO
controls on the Effective Date and during the term of this Agreement (as defined
in Article 11.1) including the patents and patent applications listed in Exhibit
B attached hereto that include the Licensed Compound within the scope of its
claims, which Patent Rights are necessary to develop, make, have made, use and
sell the Licensed Products in the Territory.

1.12

“Person” shall mean any entity, corporation, company, partnership, association,
trust, organization, government authority or individual.

1.13

“PRC” shall mean the People’s Republic of China.

1.14

“Territory” shall mean the PRC (including Hong Kong SAR and Macau SAR) and
Taiwan and excludes the rest of the world.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

 

ARTICE 2. LICENSE

2.1

Grant of License.  In consideration of the obligations and undertakings
expressed in this Agreement and subject to the terms and conditions of this
Agreement, SORRENTO hereby grants to Lee’s, and Lee’s accepts, an exclusive
(even as to SORRENTO) license to develop, manufacture, make, have made, use,
sell, offer to sell and import the Licensed Products under the Patent Rights,
within the Field, and restricted to the Territory during the term of this
Agreement.

2.2

Rights to Grant Sublicense.  Subject to the Article 4 below, SORRENTO hereby
grants to Lee’s, and Lee’s accepts, a right to sublicense Lee’s rights under
this Agreement, including the right to develop, manufacture, sell and offer to
sell the Licensed Compound and the Licensed Products in the Field and within the
Territory.  All sublicensees shall hold their rights contingent on Lee’s rights
under this Agreement.  Any loss by Lee’s of its rights under this Agreement due
to a termination of this Agreement for Lee’s breach, or due to any other reason,
shall automatically cause all of the sublicensees to lose the same rights under
the Sublicense Agreements (as defined in Article 3.1 below).

3

 

--------------------------------------------------------------------------------

 

2.3

No Implied License.  Except as specifically provided in this Agreement, SORRENTO
does not grant Lee’s any other licenses or rights whether by implication,
estoppel or otherwise.

ARTICLE 3. SUBLICENSE

3.1

Sublicenses.  During the term (as defined in Article 11.1) Lee’s may enter into
one or more sublicense agreement(s) (“Sublicense Agreement”) to sublicense its
rights under Article 2 for the manufactureand sale of the Licensed Products in
the Territory. Subject to the terms and conditions of this Agreement, any
Sublicense Agreement shall be executed by Lee’s and sublicensee, meanwhile
SORRENTO shall be informed with written notice. Lee’s has the right, at its
discretion, to replace sublicensee or add another third party to enter into an
Sublicense Agreement, provided the Sublicense Agreement (a) is subject to the
terms and conditions hereof; (b) approved by sublicensee; and (c) SORRENTO is
provided with written notice, subject to SORRENTO’s prior written consent as
provided in Article 3.2 below.

3.2

Consultation.  Lee’s shall consult with and obtain SORRENTO’s written consent
prior to entering into any Sublicense Agreement, provided, however, that
SORRENTO shall not unreasonably withhold or delay such consent and provided that
no such consent shall be required in case of any Sublicense Agreement is entered
into with any Affiliate of Lee’s.    Unless otherwise agreed by SORRENTO, each
Sublicense Agreement shall require the sublicensee’s management to communicate
its plan for the manufacture and sale of the Licensed Products and implement
processes for consistent communication and coordination between the third party
and SORRENTO during the term of the Sublicense Agreement.

3.3

Responsibility of Lee’s.  Lee’s agrees that it shall be fully responsible and
liable for any breach of the terms of this Agreement by any of its sublicensees
to the same extent as if Lee’s itself has committed any such breach.

ARTICLE 4. PAYMENTS

4.1

License Issue Fee. As consideration for the rights and licenses granted by
SORRENTO to Lee’s under this Agreement, Lee’s shall pay SORRENTO an upfront
license fee of US$* (US$ *) upon execution of this Agreement.

4.2

Development Expenses.  In exchange for the license under Article 2, Lee’s shall
pay all fees and expenses incurred for the pre-clinical and clinical development
(“Development Expenses”) of the Licensed Compound in the Territory.

4.3

Royalties and Fees. Lee’s or its sublicensees shall pay SORRENTO a royalty based
on Net Sales of Licensed Products by Lee’s and its sublicensees during the term
of this Agreement in the Territory. The royalty rate shall be: (i) *percent (*%)
for the first US$* of Net Sales per calendar year; (ii) *percent (*%) for Net
Sales per calendar year of US$* to US$* per calendar year; (iii) * percent (*%)
for Net Sales per calendar year of US$* to US$* per calendar year; (iv) *
percent (*%) for Net Sales per calendar year of US$* to US$* per calendar year;
(v) *percent (*%) for Net Sales per calendar year of US$* to US$* per calendar
year; and (vi) *percent (*%) for Net Sales per calendar year in excess of US$*.
All amounts payable hereunder shall be net amounts without any deductions or
withholdings but subject to applicable tax withholdings.

4.4

Duration of Royalty Obligations. Lee’s royalty obligations as to each Licensed
Product shall terminate on a country-by-country basis concurrently with the
expiration of the last to expire of a claim within the licensed Patent Rights
that covers such Licensed Product in the given country of the Territory or, if
no patents issue containing a claim within the licensed Patent Rights in the
given country of the Territory or if no patent applications are filed in that
given country of the Territory, then ten (10) years from the first commercial
sale in that country.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

4

 

--------------------------------------------------------------------------------

 

4.5

Sublicense Payments.  Any and all non-refundable upfront or milestone payments
due to Lee’s pursuant to the Lee’s grant of a sublicense to a third party for
the Licensed Products (“Sublicense Revenues”) shall be reported to SORRENTO by
Lee’s within sixty (60) days after the end of the calendar quarter in which
Lee’s received payment of such Sublicense Revenue (each, a “Notice”).  Lee’s
shall pay to SORRENTO a non-creditable, non-refundable percentage of these
Sublicense Revenues according to the following schedule concurrently with the
delivery of the Notice relating to such Sublicense Revenue (“Sublicense
Payments”):

 

Time of Grant by Lee’s to Sublicensee
(developmental milestone achieved)

Percent of Sublicense Revenues
Payable by Lee’s to SORRENTO

4.5.1

Sublicense executed prior to initiation of a Phase I clinical trial

*%

4.5.2

Sublicense executed upon or after the initiation of a Phase I clinical trial,
but before the completion of a Phase II clinical trial

*%

4.5.3

Sublicense executed upon or after the completion of a Phase II clinical trial

*%

Any non-cash consideration in lieu of cash payment received by Licensee from
Sublicensees or other third parties pursuant to the grant of a sublicense to the
Licensed Product shall be valued at its fair market value as of the date of
receipt.

4.6

Payment Method - Due Dates. All payments by Lee’s shall be made by wire transfer
to an account designated by SORRENTO from time to time. All payments shall be
subject to applicable local governmental and withholding taxes. All royalties
and other amounts shall be paid in $USD.

4.7

Overdue Payments.  In the event any payment due hereunder is not made when due,
the payment shall accrue interest (beginning on the date such payment is due)
calculated at the prime interest rate quoted by The Wall Street Journal, Eastern
edition, on the date said payment is due plus two percent (2%) per annum and
such payment when made shall be accompanied by all interest so accrued.  The
remittance of such interest shall not foreclose SORRENTO from exercising any
other rights it may have pursuant to this Agreement because such payment is
late.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

ARTICLE 5. ROYALTY REPORTS AND ACCOUNTING

5.1

Royalty Reports and Records. Upon commencement of the sale of any Licensed
Products, Lee’s shall furnish, or cause to be furnished to SORRENTO, written
royalty reports governing each of Lee’s semesters (January-June and
July-December) showing:

(i)

The Net Sales of all Licensed Products sold by Lee’s and its sublicensees during
the reporting period and the royalties payable by Lee’s in $USD;

(ii)

the exchange rates used to calculate the royalties payable in $USD; and

(iii)

any withholding taxes required to be made from such royalties.

With respect to sales of the Licensed Products invoiced in $USD, if any, the
gross sales, Net Sales and royalties payable shall be expressed in $USD.  With
respect to sales of the Licensed Products invoiced in a currency other than
$USD, the gross sales, Net Sales and royalties payable shall be expressed in
such currency with the $USD equivalent of the royalty payable, calculated using
the simple average of the exchange rates published in the Wall Street Journal,
Eastern Edition, under the heading “Current Trading” on the last day of each
month during the reporting period.

Royalty reports shall be made on a semester basis.  Yearly royalty reports shall
be due within ninety (90) days of the close of every semester (January-June and
July-December) and shall be prepared in accordance with IFRS.  Lee’s shall keep
accurate records in sufficient detail to enable royalties and other payments
payable hereunder to be determined.

5

 

--------------------------------------------------------------------------------

 

5.2

Right to Audit.  SORRENTO shall have the right, at its sole discretion, however
no more than once every calendar year and upon prior notice to Lee’s, through an
independent certified public accountant selected by SORRENTO to have access
during normal business hours to those records of Lee’s as may be reasonably
necessary to verify the accuracy of the royalty reports required to be furnished
by Lee’s pursuant to Article 4.3 of this Agreement.  Lee’s shall include in all
Sublicense Agreements a provision requiring the sublicensee to keep and maintain
records of sales made pursuant to such sublicense in accordance with IFRS and to
grant access to such records by SORRENTO’s independent certified public
accountant, as applicable, under the same terms that SORRENTO has access to
Lee’s records. If such independent certified public accountant report shows any
underpayment of royalties by Lee’s or its sublicensees; within thirty (30) days
after Lee’s receipt of such report, Lee’s shall remit or shall cause its
sublicensees to remit to SORRENTO:

(i)

the amount of such underpayment; and

(ii)

if such underpayment exceeds five (5%) percent of the total royalties owed for
the fiscal year then being reviewed, the reasonably necessary fees and expenses
of such independent certified public accountant performing the
audit.  Otherwise, fees and expenses of SORRENTO's accountants shall be borne by
SORRENTO.  Upon the expiration of thirty-six (36) months following the end of
any fiscal year, the calculation of royalties payable with respect to such
fiscal year shall be binding and conclusive on SORRENTO and Lee’s, unless an
audit for such fiscal year is initiated before expiration of such thirty-six
(36) months.  Lee’s shall retain, and shall cause its sublicensees to retain
those records required to be maintained pursuant to this Article 5.2 in respect
of each fiscal year for a period of thirty six (36) months after the end of such
fiscal year.

ARTICLE 6. MILESTONE PAYMENTS

6.1.

CFDA Achievement Payments. 1st NDA approval by the CFDA (1st indication) – US$ *
(US$*); 2nd NDA regulatory approval granted by the CFDA for new indication - US$
* (US$ *).

6.2

Sales Milestone Payments. Upon achievement of each of the milestone events set
out in the following table, Lee’s shall pay the amount set out next to such
milestone event in the table:

 

Milestone event

Amount to be paid

 

 

The first calendar year in which the annual Net Sales in the Territory by Lee’s
exceed US$ *

US$ * (US$ *)

The first calendar year in which the annual Net Sales in the Territory by Lee’s
exceed US$ *

US$ * (US$*)

The first calendar year in which the annual Net Sales in the Territory by Lee’s
exceed US$ *

US$ * (US$ *)

The first calendar year in which the annual Net Sales in the Territory by Lee’s
l exceed US$ *

US$ * (US$ *)

The first calendar year in which the annual Net Sales in the Territory by Lee’s
exceed US$ *

US$ * (US$ *)

Payment of the sales milestones described above shall be made within six (6)
months after the end of the calendar year in question. Only one sales milestone
can, however, be due in the same calendar year. If more than one such milestone
is achieved in the same calendar year, the second milestone will be deferred to
the first royalty payment date of the subsequent calendar year.

6.3

Required Stock Purchase. Simultaneous with the execution of this Agreement,
Lee’s or a Lee’s Affiliate shall subscribe to purchase 400,000 new shares of
Sorrento Therapeutics common stock for a total purchase price of US$ 3 Million
six hundred thousand (US$ 3,600,000) under a Stock Purchase Agreement whose form
is provided as Exhibit C.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

6

 

--------------------------------------------------------------------------------

 

ARTICLE 7. ADDITIONAL OBLIGATIONS

7.1

SORRENTO Obligations.  

(i)

Following the Effective Date and during the term of this Agreement, SORRENTO
shall promptly provide to Lee’s

(a)

all the technology, know-how, data, manufacturing, development and other
information which is necessary to develop, make, have made, use and sell the
Licensed Compound and the Licensed Products in the Territory; and

(b)

the Licensed Materials.

(ii)

SORRENTO shall be responsible for patent strategy and pay all patent filings and
future patent prosecutions and maintenance costs.

7.2

Lee’s Obligations.  Lee’s warrants and covenants that:

(a)

Lee’s shall take all steps necessary to insure that the Licensed Compound or any
Licensed Products are not sold, distributed, transported, exported or otherwise
commercialized outside of the Territory by Lee’s or its Affiliates, sublicensees
or distributors.

(b)

Lee’s shall be responsible for the actions of any distributors, Affiliates or
sublicensees.

(c)

If the Licensed Compound or any Licensed Products are sold, distributed,
transported, exported or otherwise commercialized outside of the Territory by
Lee’s or its Affiliates, sublicensees or distributors, Lee’s shall be
responsible for any and all payment arising in connection with SORRENTO’s
pursuing any and all legal actions against such violation.

(d)

Lee’s agrees that SORRENTO has the right to use all pre-clinical protocol and
data, as well as clinical trial protocol, data and results obtained in the
Territory to support development and commercialization of the Licensed Compound
outside of the Territory.

7.3

Lee’s Diligence Obligations and Commercial Development Plan.  Lee’s agrees to
provide to SORRENTO a commercial development plan within six (6) months of the
Effective Date, under which Lee’s intends to bring the Licensed Product to the
point of commercial use (the “Commercial Development Plan”) within the
Territory. The Commercial Development Plan shall incorporate the target
performance benchmarks listed in Exhibit D, as may be amended from time to time
(the “Benchmarks”). Upon its completion, Lee’s Commercial Development Plan shall
be executed by SORRENTO and Lee’s and incorporated herein.

7.4

Progress Reports on Commercial Development Plan and Benchmarks.  Lee’s shall
provide written annual reports on its product development progress or efforts to
commercialize under the Commercial Development Plan in the Territory within
sixty (60) days after June 30 of each calendar year.  These progress reports
shall include, but not be limited to:  progress on research and development,
copies of the Licensed Products’ data generated during that year, status of
applications for regulatory approvals, manufacturing, sublicensing, marketing,
importing, and sales during the preceding calendar year, as well as plans for
the period ending June 30 of the following calendar year.  If reported progress
differs materially from that projected in the Commercial Development Plan, Lee’s
shall explain the reasons for such differences.  In any such annual report,
Lee’s may propose amendments to the Commercial Development Plan or Benchmarks.

ARTICLE 8. OWNERSHIP OF INTELLECTUAL PROPERTY

8.1

General.  Each Party shall retain all of the right, title and interest in and to
the Intellectual Property owned by such Party as of the Effective Date. Any
improvements, enhancements, updates, or the equivalents of each Party’s
Intellectual Property (“Improvements”) shall be owned by the Party which owns
such Intellectual Property.

8.2

Improvement. If Lee’s, its Affiliates, and/or sublicensees, develop or create
any Improvements in relation to the Licensed Compound and/or the Licensed
Products during the term of this Agreement, such Improvements shall be solely
owned by Lee’s. Lee’s shall immediately disclose such Improvements and the
relevant technical documents and other data in connection therewith to SORRENTO
as soon as practically possible after they are developed or created. Lee’s
hereby grants to SORRENTO an exclusive license to use and otherwise exploit such
Improvements outside the Territory.

7

 

--------------------------------------------------------------------------------

 

If SORRENTO desires to exploit any such Improvements, SORRENTO shall notify
Lee’s in writing. Following Lee’s receipt of such notice, the Parties shall
negotiate in good faith and on a case-by-case basis, the terms and conditions of
such license, including commercially reasonable royalty rates, provided that
such royalty shall in no event exceed 5% on relevant net sales.

For the sake of clarity, it is understood that the direct or indirect use or
reference to Lee’s Improvements in relation to: (i) the conduct of clinical
trials; and/or (ii) the obtainment of regulatory approvals; and/or (iii) the
commercialization of Licensed Products outside the Territory will imply the
automatic exploitation of such Improvements by SORRENTO.

8.3

This Section is purposely left blank.

8.4

Third Party Infringement.  If Lee’s becomes aware of any activity that it
believes represents an infringement of any Intellectual Property licensed under
this Agreement, Lee’s shall promptly advise SORRENTO of all relevant facts and
circumstances pertaining to the potential infringement. SORRENTO shall have the
first right, but not the obligation, to enforce or have enforced, at its own
expense, its rights to the Intellectual Property, including, without limitation,
the Patent Rights, licensed hereunder against infringement by a third party in
the Territory and shall be entitled to retain recovery from such enforcement in
the Territory (an “Enforcement Action”).   In the event that SORRENTO fails to
initiate an Enforcement Action to enforce its rights to the Intellectual
Property against infringement by a third party in the Territory within ninety
(90) days of a request by Lee’s to do so, Lee’s may (but shall not be obligated
to) initiate an Enforcement Action against such infringement at its own
expense.  The Party initiating or defending any such Enforcement Action (the
“Enforcing Party”) shall keep the other Party reasonably informed of the
progress of any such Enforcement Action, and such other Party shall have the
right to participate with counsel of its own choice at its own expense.  In any
event, the other Party shall reasonably cooperate with the Enforcing Party,
including providing reasonably necessary information and materials and, if
required to bring such action, the furnishing of a power of attorney or being
named as a party, at the Enforcing Party’s request and expense. Neither Party
shall settle any such Enforcement Action in a manner adverse to the other Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld.

ARTICLE 9. INDEMNIFICATION

9.1

Disclaimer.  Except as otherwise expressly set forth in this Agreement, SORRENTO
makes no assertions and extends no warranties or conditions of any kind, either
express or implied, with respect to the intellectual property licensed hereunder
or information disclosed hereunder, including, but not limited to, express or
implied warranties of merchantability for a particular purpose, validity of any
intellectual property licensed hereunder, whether patented or unpatented, or
non-infringement of the property rights of third parties.

9.2

Indemnification.  Each party shall indemnify and hold harmless the other Party
and its agent, directors, employees and Affiliates (“Indemnified Persons”) from
and against any and all liabilities, damages, costs or expenses (including
reasonable attorneys’ fees and disbursements) arising out of or related to any
third party claim, demand, suit, action or proceeding (“Third Party Claim”)
which is the results of (i) any breach or non-performance of the indemnifying
Party’s obligations, assertions or warranties under this Agreement, or (ii) the
gross negligence or intentional misconduct of the indemnifying Party; provided,
however, that the foregoing indemnification obligation shall not apply to the
extent that the Third Party Claim is the results of (y) any breach or
non-performance of an Indemnified Person’s obligations, assertions or warranties
under this Agreement, or (z) the gross negligence or intentional misconduct of
an Indemnified Persons.

9.3

Lee’s Indemnification Obligation.  Lee’s shall indemnify and hold harmless
SORRENTO and SORRENTO Indemnified Persons from and against any Third Party Claim
which is the results of (i) the death of, injury to, or damage to property of
any Person resulting from the research, development, manufacture and/or use of
the Licensed Compound in the Territory, or (ii) any product liability,
pre-clinical trial liability or other claims to the extent caused by Lee’s
fault, whether willful or negligent.

9.4

Indemnification Procedures.  The Indemnified Persons shall give written notice
to the indemnifying Party with reasonable promptness upon becoming aware of any
Third Party Claim or other facts upon which a claim for indemnification will be
based; the notice shall set forth such information with respect thereto as is
then reasonably available to the Indemnified Persons.  The indemnifying Party
shall have the right to undertake the defense of any such Third Party Claim and
the Indemnified Persons shall cooperate in such defense and make available all
records, materials and witnesses reasonably requested by the indemnifying Party
in connection therewith at the indemnifying Party’s expense.  The indemnifying
Party shall not be liable for any Third Party Claim settled without its consent,
which consent shall not be unreasonably withheld or delayed.

8

 

--------------------------------------------------------------------------------

 

ARTICLE 10. CONFIDENTIALITY

10.1

  Confidentiality.  Each Party shall, and shall cause its Affiliates and
sublicensees to, keep secret and confidential all Intellectual Property licensed
hereunder, non-public information, data and know-how of the other Party received
prior to execution of or under this Agreement (“Confidential Information”) and
shall not use the Confidential Information for any purpose other than for the
purposes permitted in this Agreement, provided that a Party shall have no
obligation to maintain the secrecy of Confidential Information which: (a) at the
time of disclosure by the disclosing Party is in the public domain; (b) after
disclosure by the disclosing Party enters the public domain through no improper
conduct of the receiving Party or its Affiliate; (c) prior to disclosure by the
disclosing Party was already in the possession of the receiving Party as
evidenced by the receiving Party’s written records; (d) subsequent to disclosure
hereunder is obtained by the receiving Party from third parties who are lawfully
in possession of such information, data and know-how and are not subject to an
obligation to refrain from disclosing such information, data and know-how to
others; or (e) is required to be revealed under compulsion of law, provided that
the Party under a legal compulsion to disclose the Confidential Information
makes every effort to preserve the confidentiality of the information and also
provides the disclosing Party sufficient prior notice of the disclosure, so that
such disclosing Party shall have an opportunity to take whatever action it deems
necessary or desirable to protect its Confidential Information.

10.2

  Exceptions.  Notwithstanding the provisions of Article 10.1, a Party shall be
entitled to disclose Confidential Information for the purpose of implementing
this Agreement: (a) to any of the Party’s representatives who have a need to
know, provided the recipients have been informed of and are bound to secrecy
obligations substantially similar to the provisions of this Article 11; (b)
prior to filing an IND package, a Party shall be entitled to disclose
Confidential Information to Regulatory Authorities who have a need to know which
have been advised of the confidential status of the Confidential Information,
provided all necessary procedures are followed to preserve confidentiality; (c)
to the extent such disclosure is reasonably necessary in filing or prosecuting
patent, copyright and trademark applications, prosecuting or defending
litigation, complying with applicable governmental regulations, obtaining
regulatory approval, conducting preclinical or clinical trials, or otherwise
required by law, provided, however, that if a Party is required by law or
regulation to make any such disclosure of the other Party's Confidential
Information it will, except where impracticable for necessary disclosures, for
example in the event of medical emergency, give reasonable advance notice to the
other Party of such disclosure requirement and, except to the extent
inappropriate in the case of patent applications, will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed; or (d) to the extent mutually agreed in writing by the
Parties.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

10.3

  Survival.  The provisions of this Article 10 shall survive termination of this
Agreement howsoever caused.

ARTICLE 11. TERM AND TERMINATION

11.1

Term.  This Agreement shall take effect from the Effective Date and will
continue in full force and effect on a country-by-country basis until the last
to expire of the Patent Rights, unless earlier terminated by the terms of this
Agreement. In the event that there are no patents issue containing a claim
within the licensed Patent Rights in the given country of the Territory or if no
patent applications are filed in that given country of the Territory, then this
Agreement expires ten (10) years from the first commercial sale in that country
of the Territory. Upon expiration of this Agreement, the licenses granted to
Lee’s under Articles 2 and 3 shall become fully paid-up and irrevocable.

11.2

In the event that any of the following occurs, either Party shall be entitled to
immediately terminate this Agreement by giving written notice to that effect:
(i) the other Party becomes generally unable to pay its debts as they become
due; (ii) the other Party takes possession of or a receiver is appointed over
any of the substantial property or assets of such other Party so that it is not
expected to achieve the purpose of this Agreement; (iii) the other Party makes
any voluntary arrangement with its creditors or becomes subject to an
administration order; or (iv) the other Party goes into liquidation (except for
the purposes of amalgamation or reconstruction and in such manner that the
entity resulting therefrom effectively agrees to be bound by or assume the
obligations imposed on that other party under this Agreement).

9

 

--------------------------------------------------------------------------------

 

11.3

Termination by SORRENTO.  SORRENTO shall have the right to terminate this
Agreement, without recourse by Lee’s, upon: (i) a material breach of this
Agreement by Lee’s, (ii) Lee’s failure to pay royalties and other amounts set
forth in Article 3 to SORRENTO within sixty (60) days of the due date; (iii) an
infringement by Lee’s, its sublicensee or a third party of Intellectual Property
licensed hereunder; (iv) production, manufacture, sale, or any other use or
exploit of the Licensed Compound or Licensed Products outside of the Territory
by Lee’s or its sublicensee or (v) Lee’s or a sublicensee’s failure to
diligently pursue Licensed Products’ approval as set forth in Section 7.3
herein.

11.4

Termination by Lee’s.  Lee’s shall have the right to terminate this Agreement,
without recourse by SORRENTO, upon (i) a material breach of this Agreement by
SORRENTO such as any other grant by SORRENTO to a third party of a license to
make, have made, use, sell and offer to sell the Licensed Compound in the Field
inside of the Territory or the making, using, selling or offering to sell
directly by SORRENTO or by its other licensees of the Licensed Compound in the
Field in the Territory; or (ii) at any time upon at least sixty (60) days prior
written notice.

11.5

Obligation Upon Termination.  (i) If this Agreement is terminated pursuant to
Article 11.3 or 11.4 (ii):  (a) Lee’s shall forfeit any and all rights related
to the Intellectual Property licensed hereunder, and all data, discoveries and
materials provided under this Agreement shall be promptly returned to SORRENTO
by and at the expense of Lee’s; (b) Lee’s shall transfer SORRENTO all data,
discoveries, materials, information and know-how in Lee’s or its Affiliates’
possession relating to the Licensed Compound and the Licensed Products, at the
expense of Lee’s; (c) if Lee’s develops or creates any Improvements in relation
to the Licensed Compound, Lee’s shall duly transfer the ownership of such
Improvements to SORRENTO, at no cost to SORRENTO; (d) if Lee’s has filed an IND
with the CFDA and obtained approval to conduct clinical trial of the Licensed
Compound, Lee’s shall assign such approval and the related documents in
connection therewith to SORRENTO or a party designated by the SORRENTO within
thirty (30) days after SORRENTO’s request, at no cost to SORRENTO; (e) Lee’s
shall, during the term of this Agreement and at any time thereafter, properly
execute and deliver any and all documents, affidavits, etc., requested by
SORRENTO to confirm SORRENTO’s ownership to the Intellectual Property licensed
hereunder, at the expense of Lee’s; and (f) if Lee’s has entered into a
Sublicense Agreement with one or more sublicensees, upon the request of SORRENTO
at its discretion, Lee’s shall terminate the Sublicense Agreement or transfer
any and all rights and obligations of Lee’s under the Sublicense Agreement to
SORRENTO, at no cost to SORRENTO; (ii) If this Agreement is terminated pursuant
to Article 11.4 (i), Lee’s, its Affiliates and sublicensees shall automatically
receive an exclusive, non-royalty bearing license under the Patent Rights in the
Territory.  

11.6

Compensation.  In the event of termination of this Agreement due to any causes
attributable to any Party, such Party shall compensate the other Party for any
and all damages incurred by the other Party due to the termination, unless
explicitly otherwise provided herein.  No Party shall be entitled to
compensation for damages if the Parties decide to terminate this Agreement by
mutual consent due to unexpected results from studies on the Licensed Compound,
including confirmation of a toxicity level which indicates that additional
development of the Licensed Compound cannot be conducted.

ARTICLE 12. GENERAL PROVISIONS

12.1

Assignment.  Neither Party shall assign this Agreement or any part thereof
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed.  Each Party may, however, without such
consent, assign or sell its rights under this Agreement: (a) in connection with
the sale or transfer of all or substantially all of its pharmaceutical business
to a third party; (b) in the event of a merger or consolidation with a third
party; or (c) to an Affiliate.  No assignment shall relieve any Party of
responsibility for the performance of any accrued obligation which such Party
has under this Agreement.  Any assignment shall be contingent upon the assignee
assuming in writing all of the obligations of its assignor under this Agreement.

12.2

Independent Contractors. The relationship between each of the Parties shall not
constitute a partnership or agency.  No Party has the power or the right to
bind, commit or pledge the credit of any other Party.

12.3

Publicity.  The Parties agree to keep the existence of this Agreement and the
terms hereof confidential and agrees not to disclose any such information to any
third party (other than counsel) without the prior written consent of the other
Party.

12.4

Governing Law; Governing Language.  This Agreement and all amendments,
modifications, alterations, or supplements hereto, and the rights of the Parties
hereunder, shall be construed under and governed by the laws of California,
exclusive of its conflicts of laws principles.  This Agreement has been prepared
in the English language and the English language shall control its
interpretation.  All consents, notices, reports and other written documents to
be delivered or provided by a Party under this Agreement shall be in the English
language, and in the event of any conflict between the provisions of any
document and the English language translation thereof, the terms of the English
language translation shall control.

10

 

--------------------------------------------------------------------------------

 

12.5

Dispute Resolution.  If any dispute or disagreement shall arise between the
Parties hereto concerning the construction of this Agreement or the rights,
duties or liabilities of either Party hereunder, the Parties shall strive to
settle the dispute amicably, but if they are unable to do so, the dispute or
difference shall be solely and finally settled by arbitration in London, United
Kingdom under the Rules of Arbitration of the International Chamber of Commerce
by three (3) arbitrators appointed in accordance with such Rules.  Each Party
will be responsible for all of its own costs and expenses including but not
limited to attorneys’ fees and expenses, travel, expert witnesses, consultants,
transcripts and the like.  The filing fee and arbitrator’s fee will be paid by
the appealing Party. Notwithstanding the foregoing, to the extent permitted by
the applicable law, SORRENTO will be permitted, at its sole cost and expense, to
seek injunctive and permanent relief to prevent any violation of this Agreements
or loss of any rights relating to or arising in connection with Intellectual
Property licensed hereunder to any court of competent jurisdiction.  

12.6

Entire Agreement.  This Agreement, together with the Exhibits attached hereto,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and shall not be modified, amended or terminated, except as herein
provided or except by another agreement in writing executed by the Parties
hereto.

12.7

Waiver.  No provision of this Agreement may be waived except by a writing signed
by the Party entitled to the benefit thereof, and no such waiver of any
provision hereof in one instance shall constitute a waiver of any other
provision or of such provision in any other instance.  No omission, delay or
failure on the part of any Party hereto in exercising any rights hereunder will
constitute a waiver of such rights or of any other rights hereunder.

12.8

Severability. In the event that any of the provisions of this Agreement shall be
determined invalid, void or unenforceable, such provision shall be deemed to be
deleted from this Agreement and the remaining provisions of this Agreement shall
continue in full force and effect.

12.9

Force Majeure. If an event of force majeure, any act, cause, contingency or
circumstances beyond the reasonable control of such Party, including, but not
limited to, any government action, order or restriction (whether foreign,
federal or state), war (whether or not declared), public strike, riot, labor
dispute, act of God, flood or public or natural disaster (“Force Majeure”)
occurs, such occurrence could not have been reasonably foreseen by either Party
at the execution hereof, and such occurrence is not attributable to either
Party, and a Party is prevented from performing its obligations under this
Agreement (the “Affected Party”), such Affected Party shall not be liable for
failure to perform, in whole or in part, its obligations under this Agreement
and shall promptly provide written notice after the occurrence of the Force
Majeure to the other non-affected Party (the “Non-Affected Party”).  The
Affected Party shall use all reasonable efforts to expeditiously mitigate the
delay or failure to perform its obligations affected by the Force Majeure.  Both
Parties will discuss in good faith and determine treatment of this Agreement and
shall continue at all times to perform and observe the terms and conditions of
this Agreement insofar as they are not affected by such Force Majeure.

12.10

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

11

 

--------------------------------------------------------------------------------

 

12.11

Notices.  All notices, statements, and reports required to be given under this
Agreement shall be in writing and shall be deemed to have been given upon
delivery in person or, when deposited in the mail in the country of residence of
Party giving the notice, registered or certified postage prepaid or with a
professional courier service (e.g., FedEx or UPS), and addressed as follows:

 

To SORRENTO:

Sorrento Therapeutics Inc.
6042 Cornerstone Court West
San Diego, California 92121 US
Attn: Henry Ji, Ph.D.

 

 

 

 

Fax: +858 210 3759
e-mail: hji@sorrentotherapeutics.com

 

 

 

To Lee’s:

China Oncology Focus Limited
Offshore Incorporations Centre
PO BOX 957
Road Town, Tortola
British Virgin Islands
c/o Unit 110-111, Bio-Informatics Centre
No. 2 Science Park West Avenue
Hong Kong Science Park, Shatin, Hong Kong.
Attn: Dr. Li Xiaoyi

 

 

 

 

Fax: +852 2314 1708
e-mail: drli@leespharm.com

 

 

 

Any Party hereto may change the address to which notices to such Party are to be
sent by giving notice to the other Party at the address and in the manner
provided above. Any notice may be given, in addition to the manner set forth
above, by facsimile or e-mail, provided that the Party giving such notice
obtains acknowledgment by facsimile or e-mail that such notice has been received
by the Party to be notified.  Notices made in this manner shall be deemed to
have been given when such acknowledgment has been transmitted.  Any provision of
this Article 12.11 to the contrary notwithstanding, any notice to SORRENTO shall
be effective if given as to SORRENTO prescribed above by Lee’s, despite any
failure to deliver copies as prescribed above.

 

 

 

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, SORRENTO and Lee’s have caused this Agreement to be signed
by their duly authorized representatives, under seal, as of the day and year
indicated above.

 

 

Sorrento Therapeutics, Inc.

 

 

 

 

 

By:

   /s/ Henry Ji

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

Date:

October 3, 2014

 

 

 

 

 

 

China Oncology Focus Limited

 

 

 

 

 

By:

   /s/ Benjamin Li

 

 

Print Name:

Benjamin Li 

 

 

Title:

Chief Executive Officer

 

 

Date:

October 3, 2014

 

 

 

13

 

--------------------------------------------------------------------------------

 

Exhibit A

Licensed Compound

l

IgG1 form of * listed as * clones * and *.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Patent Rights

 

Territory

Title

Application No

Status

Publication No.

Ownership

WIPO

Antigen binding proteins that bind PD-L1

*

Pending

US * A2

Sorrento Therapeutics, Inc.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

Stock Purchase Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D

Commercial Development Plan and Benchmarks

To be filled within 6 months of the Effective Date

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit E

Licensed Materials

Research cell bank (RCB) stocks of Chinese hamster ovary (CHO) lines stably
transfected and expression the * clones * and * will be licensed from Sorrento
to Lee’s Pharma. These materials will be used to generate the master cell bank
(MCB) for production of preclinical and clinical antibody material.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

 

 

 